Citation Nr: 1023965	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  

In November 2009, the appellant testified before the 
undersigned in a Board hearing.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the claim.

In this case, the appellant contends that the Veteran's cause 
of death was related to service.  In this regard, the Veteran 
died on July [redacted], 2006 and the death certificate listed 
cardiac arrest, hepatorenal syndrome and end-stage liver 
disease as the underlying causes of death.  Additionally, 
hepatoencephalophathy was listed as a contributing condition 
to the cause of death.  It is the appellant's contention that 
the Veteran's cause of death was ultimately due to a history 
of hepatitis C which was contracted through inoculations in 
service.  The appellant reported that the Veteran had 
hepatitis C since 1977 and that he had no risk factors for 
the disease aside from tattoos that he got prior to 1977, 
possibly during service.  Prior to his death, the Veteran was 
denied service connection for hepatitis C due to a lack of 
evidence relating the disease to service.  See March 2006 and 
June 2006 rating decisions.

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision (in an 
unrelated case) had been issued that was apparently based a 
statement incorrectly ascribed to a VA physician to the 
effect that persons who were inoculated with a jet injector 
were at risk of having hepatitis C.  The fast letter then 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  It also 
noted that transmission of hepatitis C virus with air gun 
injections was "biologically plausible," notwithstanding the 
lack of any scientific evidence so documenting.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

A review of the service treatment records indicate the 
Veteran was treated for pediculosis in June 1972.  Records 
also show that he was treated for scarlet fever in August 
1972 and that he responded to treatment with medications.  
November 1972 service discharge reports show the Veteran was 
recommended for discharge due to immature personality, and 
inability to cope with stress and poor performance of duty.  
No inoculation records were found in the claims file. 

Post-service treatment records show a history of treatment 
for hepatitis C and hepatitis B from 2001 to the time of the 
Veteran's death in 2006.  Treatment records indicated a 
history of sexually transmitted disease and alcoholism prior 
to 1998.  A March 2005 VA record showed treatment for 
hepatitis B and C without a history of blood transfusion or 
IV drug use.  At this time, the Veteran reported multiple 
immunizations during service in 1972.

A September 2005 informal hearing presentation brief by the 
Veteran's representative indicates that he received treatment 
for and a diagnosis of hepatitis C in 1999 and underwent a 
liver biopsy in August 1999 which confirmed hepatitis C.  The 
2005 brief also indicated that the Veteran appeared at a 
Board hearing in October 2002 to testify with regard to his 
hepatitis C service connection claim.  Additionally, the 
record indicates that the Board remanded the claim in 
September 2003 for additional development and in July 2004, a 
VA examination was conducted which presented a negative nexus 
opinion, relating the Veteran's hepatitis C to a left arm 
tattoo from 1966.  The Board notes that these records have 
not been obtained and associated with the claims file.  
Additionally, these records do not appear to have been 
considered by the RO.  As these records are pertinent to the 
issue on appeal, they must be obtained.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that the duty to assist the 
veteran includes obtaining all relevant medical records).  
The VA must obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Post-service records also include a positive VA medical 
opinion provided by Dr. H. A., M.D.  The opinion states that 
it is very likely that Veteran was exposed to and contracted 
hepatitis C during mass immunizations in service.  He noted 
the Veteran's treatment for a viral illness during service 
and stated, in essence, that it was related to hepatitis C.  
The opinion also related the Veteran's hepatic cirrhosis of 
the liver (cause of death) to his chronic hepatitis C, noting 
no history of prior alcohol abuse or use of illicit 
intravenous drub abuse.  

In response to a January 2010 Board request for an expert 
opinion regarding the Veteran's cause of death, a March 2010 
opinion was provided by Dr. F.A.C., M.D.  The examiner 
reviewed the complete record, noting treatment for a sexually 
transmitted disease in service without evidence of hepatitis 
C in service.  He opined that the Veteran's hepatitis C was a 
likely contributor to his death, but could not offer an 
opinion regarding whether the Veteran's hepatitis C was 
incurred in or related to service.  In this regard, he stated 
that medical literature did not definitely prove a 
significant risk factor for contracting hepatitis C and, 
although it is possible in rare instances to be the cause of 
hepatitis C, he could not provide an opinion in this case 
without resorting to speculation.  

As noted above, several pertinent treatment records are 
missing from the claims file.  Thus, the Board finds that the 
current medical opinions are inadequate as they did not 
consider evidence of a 1966 tattoo, the Veteran's hearing 
testimony from 2002, treatment from 1999 (including an August 
1999 liver biopsy), or a July 2004 VA examination report.  In 
accordance with VA's duty to assist, the RO/AMC should obtain 
the missing records and associate them with the claims file.  
Once the additional records have been added to the record, a 
VA examination should be afforded the Veteran.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4). 

As this case presents certain medical questions which cannot 
be answered by the Board, additional development evidence is 
necessary to adjudicate the claim.  See Colvin v. Derwinski, 
1 Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
necessary development to obtain and 
associate with the record all identified 
and outstanding records of pertinent 
medical treatment, to include treatment 
records from 1999 (including an August 1999 
liver biopsy report)  and a July 2004 VA 
examination report.  Additionally, a copy 
of the October 2002 Board hearing 
transcript and September 2003 Board remand 
should also be associated with the claims 
file.  If any requested records are 
unavailable, or the search for the records 
is otherwise negative, that fact should 
clearly be documented in the claims file, 
and the appellant so notified.

2.  Thereafter, a VA medical opinion 
should be obtained to determine the 
etiology of the Veteran's hepatitis C.  
The claims folder should be made available 
and reviewed by the examiner.  

Based on a review of the record, the 
examiner is requested to state whether it 
is at least as likely as not (50% 
probability) that the Veteran's hepatitis 
C was related to service.  The examiner 
should note evidence of alcoholism prior 
to 1998, treatment for sexually 
transmitted disease and scarlet fever in 
service, as well as post-service treatment 
for hepatitis C.  

The examiner should provide a thorough and 
complete rationale for all opinions 
expressed.  All pertinent medical or 
scientific studies reviewed in conjunction 
with the opinion should be identified.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

4.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence to include in accordance with 
38 C.F.R. § 3.317.  If the benefit sought 
is not granted, the RO/AMC should furnish 
the Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


